OWEN, Judge.
Appellants were jointly charged, tried and convicted for (1) possession of a controlled substance and (2) possession of drug paraphernalia, proscribed by Fla. Stat. §§ 893.13(1) (e) and 893.13(3) (a) (4) (1973) respectively.
There was no evidence of appellants’ actual possession of the controlled substance or the drug paraphernalia. The State’s case was based solely upon an attempt to prove appellants’ constructive possession.
The controlled substance and drug paraphernalia were found when a search pursuant to warrant was made of certain premises in the joint possession of the appellants and another. There was no direct evidence that either of the appellants had actual knowledge of the presence of the controlled substance or drug paraphernalia on the premises, nor was there sufficient evidence of incriminating statements and circumstances from which a jury might lawfully infer such knowledge by the appellants. Thus, the State’s evidence of possession was legally insufficient and it was error to deny the appellants’ motion for judgment of acquittal at the close of the State’s case. Smith v. State, 279 So.2d 27 (Fla.1973); Willis v. State, 320 So.2d 823 (4th DCA Fla., opinion filed October 24, 1975); Smith v. State, 276 So.2d 91 (4th DCA Fla. 1973); Frank v. State, 199 So.2d 117 (1st DCA Fla. 1967).
Accordingly, the judgment is reversed and the cause remanded with instruction to discharge the appellants.
Reversed and remanded.
WALDEN, C. J., and ALDERMAN, JAMES E., Associate Judge, concur.